Citation Nr: 0209345	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  95-33 875	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 60 percent prior to 
July 1, 2001 for coronary artery disease with hypertension 
and hyperlipidemia, including restoration of a 60 percent 
evaluation since July 1, 2001 for the condition.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1971 to June 1974 
and August 1977 to September 1994.  He apparently had a 
period of inactive duty between June 1974 and August 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 RO decision which, in 
pertinent part, granted service connection and assigned a 30 
percent rating for coronary artery disease with hypertension, 
effective September 15, 1994.  The veteran was afforded a 
personal hearing at the RO in February 1996.  Later a 60 
percent rating was assigned for the coronary artery disease 
effective from September 1994.

In September 1999, the Board remanded the claim for a higher 
rating for service-connected coronary artery disease with 
hypertension and hyperlipidemia for further evidentiary 
development.  The issues of service connection for a 
disability manifested by hypogonadism was granted and 
entitlement to increased evaluations for a renal disability, 
right maxillary sinus retention cyst, residuals of a left 
adrenalectomy and a left knee scar were denied.  

The Board notes that in April 2000, the RO proposed to reduce 
the schedular rating for the veteran's coronary artery 
disease, status post coronary artery bypass grafting from 60 
percent to 30 percent disabling.  The veteran was notified of 
this proposed reduction on April 14, 2000; he was also 
notified that he had 30 days to request a hearing and 60 days 
to submit additional evidence.  In March 2001, the RO 
reviewed additional evidence and reduced the disability 
evaluation for the veteran's coronary artery disease from 60 
percent to 30 percent disabling, to take effect on July 1, 
2001.  The veteran was notified of this reduction by letter 
dated April 23, 2001.  This matter is now part of the Board's 
review.




FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  By an March 2001 rating decision, the RO reduced the 
evaluation for veteran's coronary artery disease, status post 
coronary artery bypass grafting from 60 percent to 30 
percent, effective July 1, 2001.  The rating reduction was 
based primarily on a single, VA examination and failed to 
consider the claim under the criteria in effect prior to 
January 1998 for cardiovascular disorders; there was 
credible, competent evidence indicative of a history 
recurrent angina on light exertion.

3.  The veteran's service-connected coronary artery disease, 
status post coronary artery bypass grafting disability is 
manifested by a history of repeated anginal attacks and more 
than light manual labor is not feasible; hospitalization in 
May 1999 did not involve acute illness from coronary 
occlusion or thrombosis, with circulatory shock, etc.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 60 percent evaluation, 
from July 1, 2001, for coronary artery disease, status post 
coronary artery bypass grafting have been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.105(e), 
3.344, 4.104, Diagnostic Codes 7005, 7017 (1998 and 2001).  

2.  The criteria for an evaluation in excess of 60 percent 
for coronary artery disease, status post coronary artery 
bypass grafting have not been met for any part of the appeal 
period.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 
C.F.R.§ 4.104, Diagnostic Codes 7005, 7017 (1998 and 2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000 (VCAA)."  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 
2001)).  In addition, final regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326).  The record reflects that there has been compliance 
with required duty to assist and duty to notify provisions 
and no further action is required to comply with the 
provisions of the VCAA or the implementing regulations.  
There is no indication that there are any additional records 
that could or should be obtained.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  From time 
to time, the Secretary shall readjust the rating schedule in 
accordance with experience.  However, in no event shall such 
a readjustment in the rating schedule cause a veteran's 
disability rating in effect on the effective date of 
readjustment to be reduced unless an improvement in the 
veteran's disability is shown to have occurred.  38 U.S.C.A. 
§ 1155.

However, the Board will consider only those factors contained 
wholly in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001). When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2001).  

Finally, it should be added that in Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) explained that there was a legal 
distinction between a claim for an "original" rating and an 
"increased" rating claim.  The Board will consider the 
claim mindful of the guidance of the Court in that decision.

During the course of this appeal, the rating criteria for 
cardiovascular disorders were changed effective January 12, 
1998.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  See also VAOGCPREC 3-2000 (April 2000).  

Under the old rating criteria, a 100 percent evaluation is 
assigned for one year following bypass surgery and 
thereafter, residuals are rated under arteriosclerotic heart 
disease (Diagnostic Code 7005) with a minimum evaluation of 
30 percent.  38 C.F.R. Part 4, Diagnostic Code 7017 (1998).  
Under Diagnostic Code 7005, a 100 percent evaluation is 
warranted when after six months following acute illness, the 
veteran has chronic residual findings of congestive heart 
failure or angina on moderate exertion or more than sedentary 
employment is precluded.  See 38 C.F.R. Part 4, Diagnostic 
Code 7005 (1998).  A 60 percent evaluation is warranted 
following typical history of acute coronary occlusion or 
thrombosis as above, or with history of substantiated 
repeated anginal attacks and more than light manual labor is 
not feasible.  

Under the new rating criteria, residuals of arteriosclerotic 
heart disease (coronary artery disease) which are manifested 
by more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, a 60 percent rating 
is assigned.  When there is chronic congestive heart failure, 
or; workload of 3METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, a 100 percent rating is assigned.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (2001).  These same criteria 
and ratings apply for rating coronary bypass surgery.  See 38 
C.F.R. § 4.104, Diagnostic Code 7017 (2001).  

VA regulations provide that any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e), which provide that 
the veteran is to be notified of the contemplated action 
(reduction or discontinuance) and given detailed reasons 
therefore, is to be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level, and is informed that he 
may request a predetermination hearing, provided that the 
request is received by the VA within 30 days from the date of 
the notice.  It is also provided that certain safeguards must 
be considered where a rating has been in effect for over 5 
years.  See 38 C.F.R. § 3.344.

In this case, the RO proposed, in April 2000, to reduce the 
schedular rating for the veteran's coronary artery disease, 
status post coronary artery bypass grafting from 60 percent 
to 30 percent disabling.  The veteran was notified of this 
proposed reduction on April 14, 2000; he was also notified 
that he had 30 days to request a hearing and 60 days to 
submit additional evidence.  In June 2000 and October 2000, 
he submitted private medical evidence in support of his claim 
that for his cardiac disorder a higher evaluation, including 
restoration of the 60 percent evaluation, was warranted.  In 
March 2001, the RO reviewed the evidence and reduced the 
disability evaluation for the veteran's coronary artery 
disease from 60 percent to 30 percent disabling, to take 
effect on July 1, 2001.  The veteran was notified of this 
reduction by letter dated April 23, 2001.  Accordingly, 
making the reduction effective from July 1, 2001 was proper 
under that regulation.  The rating however, had been assigned 
since 1994, a period over 5 years.  It is not shown that any 
consideration of 38 C.F.R. § 3.344 was undertaken.  In view 
of the Board's finding below, further consideration of this 
error is not needed.

Tracing the history of the veteran's service-connected 
cardiovascular disorder, the evidence reflects that a 
physical evaluation board report dated in April 1994 shows 
that the veteran was found to be physically unfit to perform 
his military duties due, in pertinent part, to coronary 
artery disease, status post percutaneous transluminal 
coronary angioplasty, hypertension, and dyslipidemia.  

On VA examination in December 1994, the veteran related that 
he was first found to have hypertensive vascular disease in 
1980 or 1981.  It was noted that the veteran underwent a 
cardiac catheterization procedure during service in 1993 and 
was found to have coronary arteriosclerosis.  A balloon 
angioplasty was subsequently performed.  During the course of 
his illness, he was also found to have elevated cholesterol 
and triglyceride levels.  It was noted that the veteran had a 
history of angina but did not have a myocardial infarction.  
The veteran complained of angina which came on with exertion 
such as climbing one flight of stairs rapidly or walking 
rapidly on the level of one block or two.  Physical 
examination of his cardiovascular system revealed that the 
heart was not clinically enlarged.  The heart tones were of 
good quality and of normal intensity.  There were no murmurs.  
Peripheral pulses were present and symmetrical.  Diagnoses 
included hyperlipidemia, treated, improved; organic heart 
disease, etiology coronary arteriosclerosis, status post 
balloon angioplasty, physiology angina pectoris, Class 3-C, 
and hypertensive vascular disease, benign, treated, and 
adequately controlled.  

During the February 1996 RO hearing, the veteran testified 
that he experienced chest pains during periods of stress or 
when doing manual labor.  He said that he had anginal attacks 
a few times per day.  It was noted that he took several 
medications to treat his cardiovascular disorder, including 
nitroglycerine spray four or five times per day.  

A December 1995 Air Force clinic thallium stress test 
reflects that no evidence of significant ischemia of the left 
myocardium was shown.  The study of exercise tolerance 
revealed an inadequate response due to medications which may 
have limited the sensitivity of the study.  

Air Force clinic medical records dated from July 1994 to June 
1996 essentially reflect that the veteran was treated for 
symptoms of angina with some atypical features.  A history of 
coronary artery disease and hypertension was noted in several 
records.  

On VA cardiology examination conducted in June 1998, the 
veteran indicated that he used nitroglycerin spray whenever 
he felt stressed out physically or mentally.  On physical 
examination, it was noted that the veteran's blood pressure 
reading was 140/100.  Percussion on the left heart border was 
within normal limits.  Examination of the heart, S1, S2 was 
normal.  Normal muscle gallops were noted.  The lungs were 
clear to auscultation and percussion.  There was no evidence 
of rales in the lungs or swelling of the legs.  The examiner 
noted no evidence of congestive heart failure was shown.  The 
diagnosis was arteriosclerotic heart disease.  The American 
Heart Association classification was II A denoting patients 
with cardiac disease resulting in slight limitation of 
physical activity and whose ordinary physical activity need 
not be restricted.  

A VA echocardiogram conducted in June 1998 was within normal 
limits.  The graded exercise summary conducted in June 1998 
reflected a maximum heart rate attained of 147 beats per 
minute which was 84 percent of maximum predicted.  The 
maximum blood pressure reading was 179/93.  The maximum 
workload attained was listed as 9 METs.  The diagnostic 
impression was negative for ischemia, arrhythmia, and angina.  

A private medical record dated in May 1999 reflects that on 
examination, the veteran's heart reflected a regular rate and 
rhythm without gallops, murmurs, rubs, heaves or clicks.  The 
vascular examination showed 2+ pulses throughout without any 
bruits.  The jugular venous pressure was normal.  The neck 
examination showed no thyromegaly or masses.  The chest 
reflected no deformities.  The lungs were clear to 
auscultation and percussion.  The extremities showed no 
edema.  His resting EKG revealed T wave abnormalities in the 
inferior leads.  The diagnostic impression was coronary 
artery disease and a pattern compatible with unstable angina.  
He was scheduled for a left heart catheterization.  

A private operative report dated in May 1999 reflect a 
preoperative diagnosis of acute occlusion of the circumflex 
coronary artery during percutaneous transluminal coronary 
angioplasty and stent placement with acute posterior wall 
myocardial infarction.  The veteran underwent emergency 
coronary artery bypass grafting times four.  

A May 1999 private hospital discharge summary reflects that 
the veteran underwent coronary artery bypass grafting, 
cardiac catheterization, and an attempted percutaneous 
transluminal coronary angioplasty.  The discharge diagnosis 
was coronary artery disease.  

Private medical records dated from May 1999 to October 1999 
generally show that the veteran received treatment for status 
post quadruple coronary artery bypass grafting (CABG).  A 
June 1999 record shows that the veteran's post-operative 
course was uneventful and he was currently asymptomatic, one 
month post-CABG.  His blood pressure reading was 120/78.  
Heart examination showed regular rate and rhythm without 
gallops or murmurs.  The examiner noted that the veteran was 
stable status post CABG but his LDL cholesterol readings were 
too high.  A July 1999 record reflects that the veteran 
underwent treadmill exercise testing which indicated post-
CABG functional capacity.  He was able to exercise 9 minutes 
of the Bruce protocol and stopped due to fatigue.  His 
resting EKG was normal and there were no ST segment changes 
with exercise.  He had no chest pain, arrhythmias or 
congestive heart failure.  He had a normal hemodynamic 
response.  The study was clinically and 
electrocardiographically negative for ischemia at 10 METs.  

On VA examination in January 2000, the veteran complained of 
chest discomfort while carrying three to four pounds of 
weight for a moderate distance.  He was not sure if the 
discomfort was due to blockages in the artery or due to 
recent musculoskeletal trauma secondary to his coronary 
artery bypass operation.  He said that he used nitroglycerin 
spray a couple of times per week.  He stated that he 
experienced discomfort during times of emotional disturbance 
or while moving equipment, such as a couch.  He denied any 
symptoms while walking.  The examiner noted that the effect 
of his condition on the veteran's usual occupation and daily 
activities was not significant.  The left heart border was 
within normal limits with percussion.  On auscultation, S1 
and S2 were normal, no murmurs or gallops.  Blood pressure 
was 130/90 on lying down, 120/80 on sitting up, and 125/80 on 
standing up.  No evidence of rales, edema or liver 
enlargement was shown.  The diagnoses included 
atherosclerotic heart disease and status post coronary artery 
bypass surgery without any major complications.  The American 
Heart Association Classification was Class IIB.  EKG showed 
sinus bradycardia and nonspecific ST-T changes.  

An April 2000 private record shows that a nuclear medicine 
cardiolite GXT study reflected an inferolateral wall scar 
with peri-infarction ischemia.  Treadmill exercise testing 
revealed no significant ST segment changes and chest 
tightness of uncertain etiology noted at peak exercise.  The 
diagnostic conclusion was adequate exercise workload based on 
12 METs, negative study.  

Private medical records dated from April 2000 to June 2000 
essentially reflect that the veteran was seen with complaints 
of pressure like pains in the substernal area, primarily with 
emotional stress or on exertion.  It was noted that the 
veteran had angina pectoris and was on optimal medical 
therapy. 

A June 2000 Air Force clinic record shows that the veteran 
was seen with complaints of daily chest pressure brought on 
by stress.  He stated that he was able to walk one mile 
without symptoms.  The diagnostic assessment was recurrent 
angina with low level activity despite maximal medical 
therapy.  Positive ischemia and angina on exercise treadmill 
test.  

A private medical statement from Martin Alpert, M.D. was 
received in October 2000.  Dr. Alpert indicated that the 
veteran developed angina pectoris which occurred despite 
optimal medical therapy.  On physical examination, his vital 
signs were normal.  The diagnosis was coronary 
atherosclerosis and chronic stable angina pectoris.  Dr. 
Alpert recommended a repeat cardiac catheterization.  His 
prognosis depended on whether he could be successfully 
revascularized.  

The Board finds that applying the version of Diagnostic Codes 
7005 and 7017 which were in effect prior to January 1998 are 
more favorable to the veteran because such results in the 
assignment of a 60 percent rating for the entire appeals 
period.  In this regard, the Board finds that the veteran's 
current cardiac symptomatology most nearly approximates a 60 
percent schedular evaluation under the former criteria.  The 
veteran has reported daily angina attacks with exertion or 
during periods of emotional stress, requiring the use of 
nitroglycerin spray several times per day.  Medical records 
over the appeal period have noted diagnostic assessments of 
recurrent angina with low level activity despite maximal 
medical therapy.  Neither treatment providers nor examiners 
have questioned the veteran's veracity in his reported 
symptoms, and they have had the opportunity to physically 
examine the veteran and review his medical history.  The 
Board likewise does not question the reported symptoms.  
Therefore, the Board finds that restoration of the veteran's 
60 percent disability rating is warranted.  As noted, the law 
does not permit reductions based on a change on criteria 
unless there is improvement.  The Board concludes that such 
improvement has not been shown in this case.

However, without evidence of acute illness from coronary 
occlusion or thrombosis, with circulatory shock, etc., a 100 
percent evaluation for 6 months following the veteran's 1999 
hospitalization, during which he underwent a coronary artery 
bypass grafting, is not warranted.  A 100 percent evaluation 
also cannot be assigned for a period after 6 months from his 
hospitalization, because this also requires acute illness 
from coronary occlusion or thrombosis, and, moreover, the 
other criteria for such a rating (congestive heart failure, 
angina on moderate exertion, preclusion of more than 
sedentary employment) are not shown.  Thus an evaluation in 
excess of 60 percent is not warranted.  

Moreover, with consideration of the new criteria, the Board 
notes that none of the exercise tolerance tests conducted 
during the course of this appeal includes findings of 
episodes of congestive heart failure or workload of between 3 
and 5 METs resulting in dyspnea or fatigue or any left 
ventricular dysfunction.  In fact, the maximum METs on those 
tests ranged from 9 to 12.  Thus, a rating in excess of 60 
percent would not be warranted under the revised version of 
Codes 7005 and 7017.  


ORDER

Restoration of a 60 percent disability rating for the 
veteran's coronary artery disease, status post coronary 
artery bypass grafting is granted, subject to the regulations 
governing the payment of monetary benefits.  

An evaluation in excess of 60 percent for service-connected 
coronary artery disease, status post coronary artery bypass 
grafting is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

